
	
		II
		Calendar No. 191
		111th CONGRESS
		1st Session
		H. R. 3617
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24, 2009
			Received
		
		
			October 28, 2009
			Read the first time
		
		
			October 29, 2009
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To provide an extension of Federal-aid
		  highway, highway safety, motor carrier safety, transit, and other programs
		  funded out of the Highway Trust Fund pending enactment of a multiyear law
		  reauthorizing such programs.
	
	
		1.Short title; extension
			 period
			(a)Short
			 titleThis Act may be cited
			 as the Surface Transportation
			 Extension Act of 2009.
			(b)Extension
			 periodThis Act extends funding for programs funded out of the
			 Highway Trust Fund for the period beginning on October 1, 2009, and ending on
			 the earlier of—
				(1)the date of
			 enactment of a multiyear law reauthorizing the Federal-aid highway, highway
			 safety, motor carrier safety, and transit programs enacted after the date of
			 enactment of this Act; and
				(2)December 31,
			 2009.
				2.Federal-aid
			 highway program
			(a)Apportionments
				(1)In
			 generalOn October 1 of fiscal year 2010, the Secretary of
			 Transportation shall apportion funds authorized for such fiscal year under
			 section 1101(c) of SAFETEA–LU (119 Stat. 1153) (as added by subsection (d) of
			 this section) to each State such that the State’s share of funds apportioned is
			 equal to the State’s share for fiscal year 2009 of funds apportioned or
			 allocated for the programs specified in paragraph (2).
				(2)Specific
			 programsThe programs referred to in paragraph (1) are—
					(A)the programs
			 listed in section
			 105(a)(2) of title 23, United States Code;
					(B)the program
			 authorized by section 144(f)(1) of such title;
					(C)the program
			 authorized by section 1934 of SAFETEA–LU (119 Stat. 1485); and
					(D)the program
			 authorized by section 1962 of SAFETEA–LU (119 Stat. 1518).
					(b)Programmatic
			 distributions
				(1)ProgramsOf
			 the funds to be apportioned to each State under subsection (a), the Secretary
			 shall ensure that the State is apportioned an amount, determined in accordance
			 with paragraph (2), of the funds for each program specified in subsection
			 (a)(2), with the following exceptions:
					(A)The high priority
			 projects program authorized by
			 section
			 117 of title 23, United States Code.
					(B)The program
			 authorized by section 144(f)(1) of such title.
					(C)The program
			 authorized by section 1934 of SAFETEA–LU (119 Stat. 1485).
					(D)The program
			 authorized by section 1962 of SAFETEA–LU (119 Stat. 1518).
					(2)DistributionThe
			 amount that each State shall be apportioned under this subsection for each
			 program for which funds may be apportioned under paragraph (1) shall be
			 determined by multiplying—
					(A)the amount
			 apportioned to the State under subsection (a) for the fiscal year; by
					(B)the ratio
			 that—
						(i)the
			 amount of funds apportioned or allocated for such program to the State for
			 fiscal year 2009; bears to—
						(ii)the
			 total of the amount of funds apportioned or allocated for all of such programs
			 to the State for fiscal year 2009.
						(3)Administration
			 of fundsFunds authorized by the amendment made by subsection (d)
			 shall be administered as if the funds had been apportioned, allocated,
			 deducted, or set aside, as the case may be, under title 23, United States Code,
			 or under SAFETEA–LU (119 Stat. 1144 et seq.), except that the deductions and
			 set-asides under the following sections shall not apply to such funds:
					(A)Sections
			 104(b)(1)(A), 104(f), 104(h)(1), 118(c)(1), 130(e)(1), 140(b), 140(c), and
			 144(f)(1) of title 23, United States Code.
					(B)Section 1404(c)(3)
			 of SAFETEA–LU (119 Stat. 1229).
					(C)Section 111 of the
			 SAFETEA–LU Technical Corrections Act of 2008 (122 Stat. 1572).
					(4)Special rule for
			 equity bonusThe amounts apportioned to the States under this
			 section for the equity bonus program under
			 section
			 105 of title 23, United States Code, shall be treated, for
			 purposes of section 105(d) of such title, as amounts made available under
			 section 105 of such title, except that, for the period referred to in section
			 1(b), the $2,639,000,000 set forth in section 105(d)(1) of such title shall be
			 treated as being $659,750,000.
				(5)Extension of
			 bridges not on Federal-aid highwaysSection 144(f)(2)(A)
			 of title 23, United States Code, is amended by inserting after
			 2009 the following: and for the period referred to in
			 section 1(b) of the Surface Transportation Extension Act of
			 2009.
				(c)Repayment from
			 future apportionments
				(1)In
			 generalThe Secretary shall reduce the amount that would be
			 apportioned, but for this section, to a State for programs under
			 chapter
			 1 of title 23, United States Code, or under title I of
			 SAFETEA–LU (119 Stat. 1144 et seq.), for fiscal year 2010, under a multiyear
			 law reauthorizing the Federal-aid highway program enacted after the date of
			 enactment of this Act by the amount that is apportioned to each State under
			 subsection (a) for each such program for fiscal year 2010.
				(2)Program category
			 reconciliationThe Secretary may establish procedures under which
			 funds apportioned under subsection (a) for a program category for which funds
			 are not authorized under a law described in paragraph (1) may be restored to
			 the Federal-aid highway program.
				(d)Authorization of
			 contract authoritySection 1101 of SAFETEA–LU (119 Stat. 1153) is
			 amended by adding at the end the following:
				
					(c)Additional
				authorizations
						(1)In
				generalThere is authorized to be appropriated out of the Highway
				Trust Fund (other than the Mass Transit Account) to carry out section 2(a) of
				the Surface Transportation Extension Act of 2009 $9,848,113,116 for the period
				referred to in section 1(b) of that Act.
						(2)Special
				ruleFunds apportioned under section 2(a) of the Surface
				Transportation Extension Act of 2009 shall be subject to a limitation on
				obligations for Federal-aid highways and highway safety construction
				programs.
						(3)Contract
				authorityFunds authorized by this subsection shall be made
				available for obligation and administered in the same manner as if such funds
				were apportioned under
				chapter
				1 of title 23, United States Code, except that funds made
				available for the safe routes to school program authorized by section 1404, the
				coordinated border infrastructure program authorized by section 1303, and the
				Appalachian development highway system program authorized by subtitle IV of
				title 40, United States Code, shall remain available until
				expended.
						.
			(e)Limitation on
			 obligations
				(1)In
			 generalSubject to paragraph (2), upon enactment of an Act making
			 appropriations for the Department of Transportation for fiscal year 2010 (other
			 than an Act or resolution making continuing appropriations), the Secretary
			 shall—
					(A)first calculate
			 the distribution of the obligation limitation for Federal-aid highways and
			 highway safety construction programs provided by such Act according to the
			 provisions of such Act, and, as necessary for purposes of making the
			 calculations for the distribution of any obligation limitation under such Act,
			 the Secretary shall annualize the amount of contract authority provided under
			 this Act for Federal-aid highways and highway safety construction programs; and
			 then
					(B)multiply the
			 results of the calculations made under subparagraph (A) by one-quarter.
					(2)ExceptionAn amount equal to $159,750,000 of the
			 funds made available for the period referred to in section 1(b) for the equity
			 bonus program authorized by
			 section
			 105 of title 23, United States Code, shall not be subject to
			 any obligation limitation.
				(3)Time period for
			 obligationsAfter the last day of the period referred to in
			 section 1(b), no funds shall be obligated for any Federal-aid highway program
			 project until the date of enactment of a multiyear law reauthorizing the
			 Federal-aid highway program enacted after the date of enactment of this
			 Act.
				(4)Treatment of
			 obligationsAny obligation of obligation authority distributed
			 under this subsection for fiscal year 2010 shall be considered to be an
			 obligation for Federal-aid highways and highway safety construction programs
			 for fiscal year 2010 for the purposes of any obligation limitation set in an
			 Act making appropriations for the Department of Transportation for fiscal year
			 2010.
				3.Federal-aid
			 highway program administrative expenses
			(a)Authorization of
			 contract authorityThere shall be available from the Highway
			 Trust Fund (other than the Mass Transit Account) for administrative expenses of
			 the Federal-aid highway program $105,929,410 for the period referred to in
			 section 1(b). Such funds may be used for the purposes described in sections
			 104(a)(2) and
			 104(i) of title 23, United States
			 Code.
			(b)Contract
			 authorityFunds made available by this section shall be available
			 for obligation and shall be administered in the same manner as if such funds
			 were apportioned under
			 chapter
			 1 of title 23, United States Code, and shall be subject to a
			 limitation on obligations for Federal-aid highways and highway safety
			 construction programs, except that such funds shall remain available until
			 expended.
			4.Other Federal-aid
			 highway programs
			(a)Extension of
			 ISTEA axle weight exemption for transit vehicles and over-the-road
			 busesSection 1023(h) of the
			 Intermodal Surface Transportation Efficiency Act of 1991 (23 U.S.C. 127 note;
			 106 Stat. 1552) is amended—
				(1)in paragraph (1)
			 by striking October 1, 2009 and inserting the last day of
			 the period referred to in section 1(b) of the Surface Transportation Extension
			 Act of 2009; and
				(2)in paragraph
			 (2)(A) by striking September 30, 2009 and inserting the
			 last day of the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
				(b)Extension of
			 flexibility under TEA–21 in use of certain STP fundsSection
			 1108(f)(1) of the Transportation Equity Act for the 21st Century
			 (23 U.S.C.
			 133 note; 112 Stat. 141) is amended by inserting after
			 2009 the following: and for the period referred to in
			 section 1(b) of the Surface Transportation Extension Act of
			 2009.
			(c)Extension of
			 authorizations and flexibilities under title I of SAFETEA–LU
				(1)Federal lands
			 highways program
					(A)Indian
			 reservation roadsSection 1101(a)(9)(A) of SAFETEA–LU (119 Stat.
			 1154) is amended—
						(i)in
			 clause (iv) by striking and at the end;
						(ii)in
			 clause (v) by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following:
							
								(vi)$112,500,000 for
				the period referred to in section 1(b) of the Surface Transportation Extension
				Act of
				2009.
								.
						(B)Park roads and
			 parkwaysSection 1101(a)(9)(B)(i) of SAFETEA–LU (119 Stat. 1154)
			 is amended—
						(i)in
			 subclause (IV) by striking and at the end;
						(ii)in
			 subclause (V) by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following:
							
								(VI)$60,000,000 for
				the period referred to in section 1(b) of the Surface Transportation Extension
				Act of
				2009.
								.
						(C)Refuge
			 roadsSection 1101(a)(9)(C) of SAFETEA–LU (119 Stat. 1154) is
			 amended by inserting before the period at the end the following: and
			 $7,250,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
					(D)Public lands
			 highwaysSection 1101(a)(9)(D) of SAFETEA–LU (119 Stat. 1154) is
			 amended—
						(i)in
			 clause (iv) by striking and at the end;
						(ii)in
			 clause (v) by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following:
							
								(vi)$75,000,000 for
				the period referred to in section 1(b) of the Surface Transportation Extension
				Act of
				2009.
								.
						(E)Forest
			 highwaysSection 1119(m) of SAFETEA–LU (119 Stat. 1190) is
			 amended—
						(i)in
			 paragraph (1) by striking “for each fiscal year” and inserting “for each of
			 fiscal years 2005 through 2009 and $5,000,000 for the period referred to in
			 section 1(b) of the Surface Transportation Extension Act of 2009”;
						(ii)in
			 paragraph (2) by striking “for each fiscal year” and inserting “for each of
			 fiscal years 2005 through 2009 and $250,000 for the period referred to in
			 section 1(b) of the Surface Transportation Extension Act of 2009”; and
						(iii)in
			 paragraph (3) by striking “for each fiscal year” and inserting “for each of
			 fiscal years 2005 through 2009 and $2,500,000 for the period referred to in
			 section 1(b) of the Surface Transportation Extension Act of 2009”.
						(F)BIA
			 administrative expensesSection 202(d)(2)(F)(i) of title 23,
			 United States Code, is amended by striking and $27,000,000 for fiscal
			 year 2009 and inserting $27,000,000 for fiscal year 2009, and
			 $6,750,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
					(G)Indian
			 reservation road bridgesSection 202(d)(4)(B)(i) of title 23,
			 United States Code, is amended by inserting after 2009 the
			 following: and $3,500,000 for the period referred to in section 1(b) of
			 the Surface Transportation Extension Act of 2009 .
					(2)National
			 corridor infrastructure improvement program
					(A)In
			 generalSection 1101(a)(10) of SAFETEA–LU (119 Stat. 1154) is
			 amended—
						(i)in
			 subparagraph (D) by striking and at the end;
						(ii)in
			 subparagraph (E) by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following:
							
								(F)$97,400,000 for
				the period referred to in section 1(b) of the Surface Transportation Extension
				Act of
				2009.
								.
						(B)Designated
			 projectsNotwithstanding
			 section 1302(e) of SAFETEA–LU (119 Stat. 1205), the Secretary shall allocate
			 funds made available for the national corridor infrastructure improvement
			 program for the period referred to in section 1(b) on the basis of a
			 competitive selection process in accordance with section 1302(b) of such Act
			 (119 Stat. 1204).
					(3)National scenic
			 byways program
					(A)In
			 generalSection 1101(a)(12) of SAFETEA–LU (119 Stat. 1155) is
			 amended—
						(i)in
			 subparagraph (D) by striking and at the end;
						(ii)in
			 subparagraph (E) by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following:
							
								(F)$10,875,000 for
				the period referred to in section 1(b) of the Surface Transportation Extension
				Act of
				2009.
								.
						(B)Resource
			 centerSection 1803(c) of SAFETEA–LU (119 Stat. 1458) is amended
			 by striking and $3,000,000 for each of fiscal years 2006 through
			 2009 and inserting , $3,000,000 for each of fiscal years 2006
			 through 2009, and $750,000 for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009.
					(4)Construction of
			 ferry boats and ferry terminal facilities
					(A)In
			 generalSection 1101(a)(13) of SAFETEA–LU (119 Stat. 1155) is
			 amended—
						(i)in
			 subparagraph (D) by striking and at the end;
						(ii)in
			 subparagraph (E) by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following:
							
								(F)$16,750,000 for
				the period referred to in section 1(b) of the Surface Transportation Extension
				Act of
				2009.
								.
						(B)National ferry
			 databaseSection 1801(e)(4)(C) of SAFETEA–LU (119 Stat. 1456) is
			 amended by inserting after 2009 the following: and not
			 more than $125,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
					(C)Set aside for
			 Alaska, New Jersey, and WashingtonSection 147(d) of title 23, United
			 States Code, is amended—
						(i)in
			 paragraph (1) by inserting after 2009 the following: ,
			 and $5,000,000 of the amount made available to carry out this section for the
			 period referred to in section 1(b) of the Surface Transportation Extension Act
			 of 2009,;
						(ii)in
			 paragraph (2) by striking a fiscal year and inserting
			 each of fiscal years 2005 through 2009, and $2,500,000 of the $5,000,000
			 for the period referred to in section 1(b) of the Surface Transportation
			 Extension Act of 2009,;
						(iii)in
			 paragraph (3) by striking a fiscal year and inserting
			 each of fiscal years 2005 through 2009, and $1,250,000 of the $5,000,000
			 for the period referred to in section 1(b) of the Surface Transportation
			 Extension Act of 2009,; and
						(iv)in
			 paragraph (4) by striking a fiscal year and inserting
			 each of fiscal years 2005 through 2009, and $1,250,000 of the $5,000,000
			 for the period referred to in section 1(b) of the Surface Transportation
			 Extension Act of 2009,.
						(5)Puerto Rico
			 highway program
					(A)In
			 generalSection 1101(a)(14)
			 of SAFETEA–LU (119 Stat. 1155) is amended—
						(i)in
			 subparagraph (D) by striking and at the end;
						(ii)in
			 subparagraph (E) by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following:
							
								(F)$37,500,000 for
				the period referred to in section 1(b) of the Surface Transportation Extension
				Act of
				2009.
								.
						(B)Allocation of
			 fundsSection 165(a) of title 23, United
			 States Code, is amended by inserting after 2009 the following:
			 and for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
					(6)Projects of
			 national and regional significance program
					(A)In
			 generalSection 1101(a)(15) of SAFETEA–LU (119 Stat. 1155) is
			 amended—
						(i)in
			 subparagraph (D) by striking and at the end;
						(ii)in
			 subparagraph (E) by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following:
							
								(F)$88,950,000 for
				the period referred to in section 1(b) of the Surface Transportation Extension
				Act of
				2009.
								.
						(B)Designated
			 projectsNotwithstanding section 1301(m) of SAFETEA–LU (119 Stat.
			 1202), the Secretary shall allocate funds made available for the projects of
			 national and regional significance program for the period referred to in
			 section 1(b) on the basis of a competitive selection process in accordance with
			 sections 1301(d), 1301(e), and 1301(f) of such Act (119 Stat. 1199).
					(7)Deployment of
			 magnetic levitation transportation projectsSection 1101(a)(18)
			 of SAFETEA–LU (119 Stat. 1155) is amended by inserting after
			 2009 the following: and $11,250,000 for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
				(8)Highways for
			 life
					(A)In
			 generalSection 1101(a)(20) of SAFETEA–LU (119 Stat. 1156) is
			 amended—
						(i)in
			 subparagraph (A) by striking and at the end;
						(ii)in
			 subparagraph (B) by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following:
							
								(C)$5,000,000 for the
				period referred to in section 1(b) of the Surface Transportation Extension Act
				of
				2009.
								.
						(B)Project
			 selectionsSection 1502(b)(6) of SAFETEA–LU (119 Stat. 1237) is
			 amended by striking the period of fiscal years 2005 through 2009
			 and inserting the period beginning on October 1, 2004, and ending on the
			 last day of the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
					(9)Highway use tax
			 evasion projects
					(A)In
			 generalSection 1101(a)(21) of SAFETEA–LU (119 Stat. 1156) is
			 amended—
						(i)in
			 subparagraph (C) by striking and at the end;
						(ii)in
			 subparagraph (D) by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following:
							
								(E)$3,000,000 for the
				period referred to in section 1(b) of the Surface Transportation Extension Act
				of
				2009.
								.
						(B)AllocationsSection
			 1115(c) of SAFETEA–LU (119 Stat. 1177) is amended—
						(i)by
			 inserting after 2009 the first place it appears the following:
			 and for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009; and
						(ii)by
			 adding at the end the following:
							
								(5)$3,000,000 for the
				period referred to in section 1(b) of the Surface Transportation Extension Act
				of
				2009.
								.
						(C)SuballocationsSection 143 of title
			 23, United States Code, is amended—
						(i)in
			 subsection (b)(2) by inserting after $2,000,000 the following:
			 (and for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009, $500,000); and
						(ii)in
			 subsection (c)(3) by inserting after 2009 the following:
			 and for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
						(10)Transportation,
			 community, and system preservation programSection 1117(g)(1) of
			 SAFETEA–LU (119 Stat. 1178) is amended by striking and $61,250,000 for
			 each of fiscal years 2006 through 2009 and inserting ,
			 $61,250,000 for each of fiscal years 2006 through 2009, and $15,312,500 for the
			 period referred to in section 1(b) of the Surface Transportation Extension Act
			 of 2009.
				(11)Truck parking
			 facilitiesSection 1305(d)(1) of SAFETEA–LU (119 Stat. 1215) is
			 amended by inserting after 2009 the following: and
			 $1,562,500 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
				(12)Delta region
			 transportation development programSection 1308(h)(1) of
			 SAFETEA–LU (119 Stat. 1218) is amended by inserting after 2009
			 the following: and $2,500,000 for the period referred to in section 1(b)
			 of the Surface Transportation Extension Act of 2009.
				(13)Roadway safety
			 improvements for older drivers and pedestriansSection 1405(c) of
			 SAFETEA–LU (119 Stat. 1231) is amended by inserting after 2009
			 the following: and for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009.
				(14)Work zone
			 safety grantsSection 1409(c)(1) of SAFETEA–LU (119 Stat. 1232)
			 is amended by inserting before the period at the end the following: and
			 $1,250,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
				(15)National work
			 zone safety information clearinghouseSection 1410 of SAFETEA–LU
			 (119 Stat. 1233) is amended—
					(A)in subsection (a)
			 by inserting after 2009 the following: and for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009; and
					(B)in subsection (b)
			 by inserting before the period at the end the following: and $250,000
			 for the period referred to in section 1(b) of the Surface Transportation
			 Extension Act of 2009.
					(16)Roadway
			 safetySection 1411 of SAFETEA–LU (119 Stat. 1234) is
			 amended—
					(A)in subsection
			 (a)(2) by inserting after 2009 the following: and
			 $125,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009; and
					(B)in subsection
			 (b)(2) by striking and $500,000 for each of fiscal years 2006 through
			 2009 and inserting , $500,000 for each of fiscal years 2006
			 through 2009, and $125,000 for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009.
					(17)Value pricing
			 pilot programSection 1012(b)(8) of the Intermodal Surface
			 Transportation Efficiency Act of 1991 (23 U.S.C. 149 note; 105 Stat. 1938)
			 is amended—
					(A)in subparagraph
			 (A)—
						(i)in
			 clause (i) by striking and at the end;
						(ii)in
			 clause (ii) by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following:
							
								(iii)for the period
				referred to in section 1(b) of the Surface Transportation Extension Act of
				2009, $3,000,000.
								;
				and
						(B)in subparagraph
			 (B) by inserting after 2009 the following: and $750,000
			 for the period referred to in section 1(b) of the Surface Transportation
			 Extension Act of 2009.
					(18)Express lanes
			 demonstration programSection 1604(b)(2) of SAFETEA–LU (119 Stat.
			 1250) is amended by striking during the period of fiscal years 2005
			 through 2009 and inserting during the period beginning on
			 October 1, 2004, and ending on the last day of the period referred to in
			 section 1(b) of the Surface Transportation Extension Act of
			 2009.
				(19)National
			 historic covered bridge preservationSection 1804(d) of
			 SAFETEA–LU (119 Stat. 1459) is amended by inserting before the period at the
			 end the following: and $2,500,000 for the period referred to in section
			 1(b) of the Surface Transportation Extension Act of 2009.
				(20)Additional
			 authorization of contract authority for States with Indian
			 reservationsSection 1214(d)(5)(A) of the Transportation Equity
			 Act for the 21st Century (23 U.S.C. 202 note; 112 Stat. 206)
			 is amended by inserting before the period at the end the following: and
			 $450,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
				(21)Nonmotorized
			 transportation pilot programSection 1807 of SAFETEA–LU
			 (23 U.S.C.
			 217 note; 119 Stat. 1460) is amended—
					(A)in subsection (c)
			 by striking per fiscal year and inserting for each of
			 fiscal years 2006 through 2009 and $1,562,500 for the period referred to in
			 section 1(b) of the Surface Transportation Extension Act of 2009;
			 and
					(B)in subsection
			 (f)(1) by inserting before the period at the end the following: and
			 $6,250,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
					(22)Addition to
			 CMAQ-eligible projectsSection 1808 of SAFETEA–LU (119 Stat.
			 1464) is amended—
					(A)in subsection (i)
			 by striking September 30, 2009, and inserting the last
			 day of the period referred to in section 1(b) of the Surface Transportation
			 Extension Act of 2009,; and
					(B)in subsection (j)
			 by striking September 30, 2009, and inserting the last
			 day of the period referred to in section 1(b) of the Surface Transportation
			 Extension Act of 2009,.
					(23)Grant program
			 to prohibit racial profilingSection 1906(e)(1) of SAFETEA–LU
			 (23 U.S.C.
			 402 note; 119 Stat. 1469) is amended by inserting before the
			 period at the end the following: and $1,875,000 for the period referred
			 to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
				(24)Going-to-the-Sun
			 Road, Glacier National Park, MontanaSection 1940(a) of
			 SAFETEA–LU (119 Stat. 1511; 120 Stat. 1109) is amended—
					(A)in paragraph (2)
			 by striking and at the end;
					(B)in paragraph (3)
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(4)$4,166,667 for the
				period referred to in section 1(b) of the Surface Transportation Extension Act
				of
				2009.
							.
					(25)Great Lakes ITS
			 implementationSection 1943(b) of SAFETEA–LU (119 Stat. 1512) is
			 amended by striking and $3,000,000 for fiscal year 2009 and
			 inserting , $3,000,000 for fiscal year 2009, and $750,000 for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
				(26)Bonding
			 assistance programSection 332(e)(2) of title 49,
			 United States Code, is amended by inserting after 2009 the
			 following: and for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
				(27)Denali access
			 system programSection 309(j)(1) of the Denali Commission Act of
			 1998 (42 U.S.C.
			 3121 note) is amended by inserting before the period at the end
			 the following: and $3,750,000 for the period referred to in section 1(b)
			 of the Surface Transportation Extension Act of 2009.
				(28)Safe routes to
			 school program administrative expenses
					(A)In
			 generalThere shall be available from the Highway Trust Fund
			 (other than the Mass Transit Account) to carry out section 1404(c)(3) of
			 SAFETEA–LU (119 Stat. 1228) $750,000 for the period referred to in section
			 1(b).
					(B)Contract
			 authorityFunds made available by this paragraph shall be
			 available for obligation and administered in the same manner as if the funds
			 were apportioned under
			 chapter
			 1 of title 23, United States Code, and shall be subject to a
			 limitation on obligations for Federal-aid highways and highway safety
			 construction programs.
					(d)Extension of
			 authorizations under title V of SAFETEA–LU
				(1)In
			 general
					(A)Surface
			 transportation research, development, and deployment
			 programSection 5101(a)(1) of SAFETEA–LU (119 Stat. 1779) is
			 amended by inserting after 2009 the following: and
			 $49,100,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
					(B)Training and
			 educationSection 5101(a)(2) of SAFETEA–LU (119 Stat. 1779) is
			 amended by inserting after 2009 the following: and
			 $6,675,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
					(C)Bureau of
			 Transportation StatisticsSection 5101(a)(3) of SAFETEA–LU (119
			 Stat. 1779) is amended by inserting after 2009 the following:
			 and $6,750,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
					(D)University
			 transportation researchSection 5101(a)(4) of SAFETEA–LU (119
			 Stat. 1779) is amended by striking and $78,900,000 for fiscal year
			 2009 and inserting $78,900,000 for fiscal year 2009, and
			 $19,725,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
					(E)Intelligent
			 transportation systems (ITS) researchSection 5101(a)(5) of
			 SAFETEA–LU (119 Stat. 1779) is amended by inserting after 2009
			 the following: and $27,500,000 for the period referred to in section
			 1(b) of the Surface Transportation Extension Act of 2009.
					(2)Distribution of
			 fundsFor each program
			 continued under the amendments made by paragraph (1), the Secretary of
			 Transportation shall allocate the funds made available for the program for the
			 period referred to in section 1(b) among the major program areas under that
			 program in the same ratio as funds were allocated among those major program
			 areas for fiscal year 2009, except that any designation of funds for specific
			 activities shall not be required to be continued during that period.
				(3)Obligation
			 ceilingSection 5102 of SAFETEA–LU (119 Stat. 1780) is amended by
			 inserting before the period at the end the following: and $102,722,222
			 for the period referred to in section 1(b) of the Surface Transportation
			 Extension Act of 2009.
				(e)Extension of
			 SAFETEA–LU Technical Corrections Act of 2008 provisions
				(1)Additional
			 discretionary use of surface transportation program fundsSection
			 105(d) of the SAFETEA–LU Technical Corrections Act of 2008 (122 Stat. 1601) is
			 amended by inserting after $1,000,000 the following: ,
			 and for the period referred to in section 1(b) of the Surface Transportation
			 Extension Act of 2009 not more than $250,000,.
				(2)Highway research
			 funding
					(A)Future strategic
			 highway research program
						(i)In
			 generalThere shall be
			 available from the Highway Trust Fund (other than the Mass Transit Account) to
			 carry out the future strategic highway research program under
			 section
			 510 of title 23, United States Code, $13,127,073 for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
						(ii)Contract
			 authorityFunds made available by this subparagraph shall be
			 available for obligation and administered in the same manner as if the funds
			 were apportioned under
			 chapter
			 1 of title 23, United States Code, except that the Federal
			 share of the cost of activities carried out using such funds shall be 100
			 percent and such funds shall remain available until expended. Such funds shall
			 be subject to a limitation on obligations for Federal-aid highways and highway
			 safety construction programs.
						(B)Funding for
			 research activitiesSection 111(f) of the SAFETEA–LU Technical
			 Corrections Act of 2008 (122 Stat. 1605) is amended—
						(i)in
			 paragraph (1) by inserting after 2009 the following: and
			 $250,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009; and
						(ii)in
			 paragraph (2) by inserting after 2009 the following: and
			 $1,225,000 shall be available for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009.
						(C)University
			 transportation researchSection 5506(k)(3) of title 49,
			 United States Code, is amended by inserting after 2009 the
			 following: and for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
					(f)Extension of
			 set-Aside programs and activitiesSection 1101 of SAFETEA–LU (119 Stat. 1153)
			 is further amended by adding at the end the following:
				
					(d)Extension of
				set-Aside programs and activities
						(1)Authorization of
				appropriationsThe following sums are authorized to be
				appropriated out of the Highway Trust Fund (other than the Mass Transit
				Account) for the period referred to in section 1(b) of the Surface
				Transportation Extension Act of 2009:
							(A)Recreational
				trails administrative costsTo cover costs of the Secretary described
				in section
				104(h)(1) of title 23, United States Code, $210,000.
							(B)Interstate
				maintenance discretionary projectsTo carry out projects
				described in section 118(c)(1) of such title $25,000,000.
							(C)Nondiscrimination
								(i)Skills
				trainingFor the administration of section 140(b) of such title
				$2,500,000.
								(ii)On-the-job
				trainingFor the
				administration of section 140(c) of such title $2,500,000.
								(D)TerritoriesFor
				the territorial highway program under section 215 of such title
				$12,500,000.
							(E)Alaska
				highwayFor the Alaska Highway program under section 218 of such
				title $7,500,000.
							(2)Project
				selection criteriaThe project selection criteria in section
				118(c)(2) of such title shall apply to amounts made available by paragraph
				(1)(B).
						(3)Contract
				authorityFunds made available by this subsection shall be
				available for obligation and administered in the same manner as if the funds
				were apportioned under
				chapter
				1 of title 23, United States Code, and shall be subject to a
				limitation on obligations for Federal-aid highways and highway safety
				construction
				programs.
						.
			(g)Operation
			 lifesaverSection 104(d)(1)(B)
			 of title 23, United States Code, is amended by inserting after
			 2009 the following: and $140,000 for the period referred
			 to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
			(h)Railway-Highway
			 crossing hazard elimination in high speed rail corridors
				(1)Authorization of
			 appropriationsSection
			 104(d)(2)(A)(ii) of title 23, United States Code, is amended by
			 striking and $15,000,000 for fiscal year 2009 and inserting
			 $15,000,000 for fiscal year 2009, and $3,750,000 for the period referred
			 to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
				(2)Certain
			 improvementsSection 104(d)(2)(E) of such title is amended by
			 striking and $3,000,000 for fiscal year 2009 and inserting
			 $3,000,000 for fiscal year 2009, and $750,000 for the period referred to
			 in section 1(b) of the Surface Transportation Extension Act of
			 2009.
				(i)Increased
			 Federal share for CMAQ projectsSection 120(c)(2) of title 23,
			 United States Code, is amended by inserting after or both, the
			 following: or with funds obligated in the period referred to in section
			 1(b) of the Surface Transportation Extension Act of 2009,.
			(j)HOV
			 facilitiesSection 166(b)(5) of title 23,
			 United States Code, is amended by striking Before September 30,
			 2009 each place it appears and inserting Through the last day of
			 the period referred to in section 1(b) of the Surface Transportation Extension
			 Act of 2009.
			(k)Transportation
			 infrastructure finance and innovationSection 608 of title
			 23, United States Code, is amended—
				(1)in subsection
			 (a)(1) by inserting before the period at the end the following: and
			 $30,500,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009; and
				(2)in subsection
			 (a)(3) by inserting before the period at the end the following: and not
			 more than $550,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
				(l)State
			 infrastructure bank programSection 610 of title 23, United
			 States Code, is amended—
				(1)in subsection
			 (d)(1)—
					(A)in subparagraph
			 (A) by inserting after 2009 the following: and for the
			 period referred to in section 1(b) of the Surface Transportation Extension Act
			 of 2009; and
					(B)in subparagraph
			 (B) by inserting after fiscal years the following: , and
			 for the period referred to in section 1(b) of the Surface Transportation
			 Extension Act of 2009,;
					(2)in subsection
			 (d)(2) by inserting after 2009 the following: , and in
			 the period referred to in section 1(b) of the Surface Transportation Extension
			 Act of 2009,;
				(3)in subsection
			 (d)(3) by inserting after 2009 the following: , and in
			 the period referred to in section 1(b) of the Surface Transportation Extension
			 Act of 2009,; and
				(4)in subsection (k)
			 by inserting after 2009 the following: and for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
				(m)Reduction of
			 allocated programsThe Secretary of Transportation shall reduce
			 the amount that would be made available, but for this section, for fiscal year
			 2010 for allocation under a program that is continued both by a multiyear law
			 reauthorizing such program enacted after the date of enactment of this Act and
			 by this section (including the amendments made by this section) by the amount
			 made available for such program by this section (including the amendments made
			 by this section).
			(n)Program category
			 reconciliationThe Secretary may establish procedures under which
			 funds allocated under this section and the amendments made by this section for
			 fiscal year 2010 for a program category for which funds are not authorized for
			 fiscal year 2010 under a multiyear law reauthorizing the Federal-aid highway
			 program enacted after the date of enactment of this Act may be restored to the
			 Federal-aid highway program.
			5.Extension of
			 highway safety programs of the National Highway Traffic Safety
			 Administration
			(a)Chapter 4
			 highway safety programsSection 2001(a)(1) of SAFETEA–LU (119
			 Stat. 1519) is amended—
				(1)by striking
			 and; and
				(2)by inserting after
			 2009 the following: , and $58,750,000 for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
				(b)Highway safety
			 research and developmentSection 2001(a)(2) of such Act (119
			 Stat. 1519) is amended—
				(1)by striking
			 and; and
				(2)by inserting after
			 2009 the following: , and $26,375,000 for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
				(c)Occupant
			 protection incentive grants
				(1)Extension of
			 programSection 405 of title 23, United
			 States Code, is amended—
					(A)in subsection
			 (a)(3) by striking 6 and inserting 7; and
					(B)in subsection
			 (a)(4)(C) by striking in each of the fifth and sixth fiscal years
			 beginning after September 30, 2003, and inserting in each
			 subsequent fiscal year.
					(2)Authorization of
			 appropriationsSection 2001(a)(3) of such Act (119 Stat. 1519) is
			 amended—
					(A)by striking
			 and; and
					(B)by inserting after
			 2009 the following: , and $6,250,000 for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
					(d)Safety belt
			 performance grants
				(1)Extension of
			 programSection 406(c)(1) of title 23,
			 United States Code, is amended by striking 2009 and inserting
			 2010.
				(2)Authorization of
			 appropriationsSection 2001(a)(4) of such Act (119 Stat. 1519) is
			 amended—
					(A)by striking
			 and; and
					(B)by inserting after
			 2009 the following: , and $31,125,000 for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
					(e)State traffic
			 safety information system improvementsSection 2001(a)(5) of such
			 Act (119 Stat. 1519) is amended—
				(1)by striking
			 and; and
				(2)by inserting after
			 2009 the following: , and $8,625,000 for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
				(f)Alcohol-Impaired
			 driving countermeasures incentive grant program
				(1)Extension of
			 programSection 410 of title 23, United
			 States Code, is amended—
					(A)in subsection
			 (a)(3)(C) by striking in each of the fifth, sixth, seventh, and eighth
			 fiscal years and inserting in each subsequent fiscal
			 year; and
					(B)in subsection
			 (b)(2)(C) by striking and 2009 and inserting , 2009, and
			 2010.
					(2)Authorization of
			 appropriationsSection 2001(a)(6) of such Act (119 Stat. 1519) is
			 amended—
					(A)by striking
			 and; and
					(B)by inserting after
			 2009 the following: , and $34,750,000 for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
					(g)National driver
			 registerSection 2001(a)(7) of such Act (119 Stat. 1520) is
			 amended—
				(1)by striking
			 and; and
				(2)by inserting after
			 2009 the following: , and $1,000,000 for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
				(h)High visibility
			 enforcement program
				(1)Extension of
			 programSection 2009(a) of such Act (23 U.S.C. 402 note;
			 119 Stat. 1535) is amended by striking 2009 and inserting
			 2010.
				(2)Authorization of
			 appropriationsSection 2001(a)(8) of such Act (119 Stat. 1520) is
			 amended—
					(A)by striking
			 and; and
					(B)by inserting after
			 2009 the second place it appears the following: , and
			 $7,250,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
					(i)Motorcyclist
			 safety
				(1)Extension of
			 programSection 2010(d)(1)(B) of such Act (23 U.S.C. 402 note;
			 119 Stat. 1536) is amended by striking and fourth and inserting
			 fourth, and fifth.
				(2)Authorization of
			 appropriationsSection 2001(a)(9) of such Act (119 Stat. 1520) is
			 amended—
					(A)by striking
			 and; and
					(B)by inserting after
			 2009 the following: , and $1,750,000 for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
					(j)Child safety and
			 child booster seat safety incentive grants
				(1)Extension of
			 programSection 2011(c)(2) of such Act (23 U.S.C. 405 note;
			 119 Stat. 1538) is amended by striking fourth fiscal year and
			 inserting fourth and fifth fiscal years.
				(2)Authorization of
			 appropriationsSection 2001(a)(10) of such Act (119 Stat. 1520)
			 is amended—
					(A)by striking
			 and; and
					(B)by inserting after
			 2009 the following: , and $1,750,000 for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
					(k)Administrative
			 expensesSection 2001(a)(11) of such Act (119 Stat. 1520) is
			 amended—
				(1)by striking
			 and the last place it appears; and
				(2)by inserting after
			 2009 the following: , and $4,625,000 for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
				(l)Applicability of
			 title 23Section 2001(c) of such Act (119 Stat. 1520) is amended
			 by striking 2009 and inserting 2010.
			(m)Drug-impaired
			 driving enforcementSection 2013(f) of such Act (23 U.S.C. 403 note;
			 119 Stat. 1540) is amended to read as follows:
				
					(f)FundingOut of amounts made available to carry out
				section
				403 of title 23, United States Code, the Secretary shall make
				available to carry out this section—
						(1)$1,200,000 for
				each of fiscal years 2006 through 2009; and
						(2)$300,000 for the
				period referred to in section 1(b) of the Surface Transportation Extension Act
				of
				2009.
						.
			(n)Older driver
			 safety; law enforcement trainingSection 2017 of such Act (23 U.S.C. 402 note;
			 119 Stat. 1541) is amended—
				(1)in subsection
			 (a)(1) by inserting after 2009 the following: and
			 $425,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009; and
				(2)in subsection
			 (b)(2) by inserting after 2009 the following: and
			 $500,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
				6.Extension of
			 Federal motor carrier safety administration programs
			(a)Motor carrier
			 safety grantsSection 31104(a) of title 49,
			 United States Code, is amended—
				(1)by striking
			 and at the end of paragraph (4);
				(2)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(6)$52,250,000 for the period referred to in
				section 1(b) of the Surface Transportation Extension Act of
				2009.
						.
				(b)Administrative
			 expensesSection 31104(i)(1) of title 49,
			 United States Code, is amended—
				(1)by striking
			 and at the end of subparagraph (D);
				(2)by striking the
			 period at the end of subparagraph (E) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(F)$58,500,000 for the period referred to in
				section 1(b) of the Surface Transportation Extension Act of
				2009.
						.
				(c)High priority
			 activitiesSection 31104(k) of title 49,
			 United States Code, is amended—
				(1)in paragraph (2)
			 by inserting after 2009 the following: , and $3,750,000
			 for the period referred to in section 1(b) of the Surface Transportation
			 Extension Act of 2009; and
				(2)in paragraph (4)
			 by inserting or for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009 after fiscal
			 year.
				(d)Grant
			 programsSection 4101(c) of SAFETEA–LU (119 Stat. 1715) is
			 amended—
				(1)in paragraph (1)
			 by striking the period at the end and inserting and $6,250,000 for the
			 period referred to in section 1(b) of the Surface Transportation Extension Act
			 of 2009.;
				(2)in paragraph (2)
			 by striking the period at the end and inserting and $8,000,000 for the
			 period referred to in section 1(b) of the Surface Transportation Extension Act
			 of 2009.;
				(3)in paragraph (3)
			 by striking the period at the end and inserting and $1,250,000 for the
			 period referred to in section 1(b) of the Surface Transportation Extension Act
			 of 2009.;
				(4)in paragraph (4)
			 by striking the period at the end and inserting and $6,250,000 for the
			 period referred to in section 1(b) of the Surface Transportation Extension Act
			 of 2009.; and
				(5)in paragraph (5)
			 by striking the period at the end and inserting and $750,000 for the
			 period referred to in section 1(b) of the Surface Transportation Extension Act
			 of 2009..
				(e)New entrant
			 auditsSection 31144(g)(5)(B) of title
			 49, United States Code, is amended by inserting after fiscal
			 year the following: and, in the case of the period referred to
			 in section 1(b) of the Surface Transportation Extension Act of 2009, up to
			 $7,250,000.
			(f)High priority
			 activitiesSection 31313(b)(2) of such title is amended by
			 inserting or for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009 after fiscal
			 year.
			(g)Commercial
			 driver’s license information system modernizationSection 4123(d)
			 of SAFETEA–LU (119 Stat. 1736) is amended—
				(1)by striking
			 and at the end of paragraph (3);
				(2)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(5)$2,000,000 for the period referred to in
				section 1(b) of the Surface Transportation Extension Act of
				2009.
						.
				(h)Outreach and
			 educationSection 4127(e) of such Act (119 Stat. 1741) is amended
			 by inserting after 2009 the following: (and, in the case
			 of the period referred to in section 1(b) of the Surface Transportation
			 Extension Act of 2009, $250,000 to the Federal Motor Carrier Safety
			 Administration and $750,000 to the National Highway Traffic Safety
			 Administration).
			(i)Grant program
			 for commercial motor vehicle operatorsSection 4134(c) of such
			 Act (119 Stat. 1744) is amended by inserting after 2009 the
			 following: and $250,000 for the period referred to in section 1(b) of
			 the Surface Transportation Extension Act of 2009.
			(j)Exemption during
			 harvest periodsSection 4146
			 of such Act (119 Stat. 1749) is amended by striking at the end of fiscal
			 year 2009 and inserting on the last day of the period referred
			 to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
			(k)Working group
			 for development of practices and procedures to enhance Federal-State
			 relationsSection 4213(d) of such Act (119 Stat. 1759) is amended
			 by striking September 30, 2009 and inserting the last day
			 of the period referred to in section 1(b) of the Surface Transportation
			 Extension Act of 2009.
			(l)Office of
			 intermodalismSection 5503(i) of title 49, United
			 States Code, is amended by inserting after 2009 the following:
			 and for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
			7.Extension of
			 Federal transit programs
			(a)Allocation of
			 fundsSection 5305(g) of title 49, United
			 States Code, is amended by striking 2009 and inserting
			 2009 and the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
			(b)Special
			 ruleSection 5307(b)(2) of such title is amended—
				(1)in the paragraph
			 heading by striking 2009 and inserting 2009 and the extension
			 period;
				(2)in subparagraph
			 (A) by striking 2009, and inserting 2009 and the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009,; and
				(3)in subparagraph
			 (E)—
					(A)by striking the
			 subparagraph heading and inserting Maximum amounts in fiscal years 2008 and 2009 and the extension
			 period.—; and
					(B)by striking
			 2009 and inserting 2009 and the period referred to in
			 section 1(b) of the Surface Transportation Extension Act of
			 2009.
					(c)Allocating
			 amountsSection 5309(m) of such title is amended—
				(1)in paragraph (2)
			 by striking the matter preceding subparagraph (A), including the paragraph
			 designator and heading, and inserting the following:
					
						(2)Fiscal years
				2006 through 2009 and the extension periodThe amounts made available or appropriated
				for fiscal years 2006 through 2009 and the period referred to in section 1(b)
				of the Surface Transportation Extension Act of 2009 under sections 5338(b) and
				5338(c) shall be allocated as
				follows:
						;
				(2)in paragraph
			 (2)(A)(i) by striking 2009 and inserting 2009 and
			 $50,000,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009;
				(3)in paragraph (6)(B) by striking
			 2009 and inserting 2009, and $3,750,000 for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009,;
				(4)in paragraph (6)(C) by striking
			 2009 and inserting 2009, and $1,250,000 for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009,;
				(5)in paragraph
			 (7)(A)—
					(A)by striking
			 2009 and inserting 2009, and $2,500,000 shall be
			 available for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009,; and
					(B)by striking
			 each fiscal year and inserting each of fiscal years 2006
			 through 2009;
					(6)in paragraph
			 (7)(B) by inserting after clause (iv) the following:
					
						(v)$3,375,000 for the period referred to in
				section 1(b) of the Surface Transportation Extension Act of
				2009.
						;
				(7)in paragraph
			 (7)(C) by inserting and the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009 after fiscal
			 year;
				(8)in paragraph
			 (7)(D) by inserting , and not less than $8,750,000 shall be available
			 for the period referred to in section 1(b) of the Surface Transportation
			 Extension Act of 2009, after fiscal year; and
				(9)in paragraph
			 (7)(E) by inserting , and $750,000 shall be available for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009, after fiscal year.
				(d)ApportionmentsSection
			 5311(c)(1) of such title is amended by inserting after subparagraph (D) the
			 following:
				
					(E)$3,750,000 for the period referred to in
				section 1(b) of the Surface Transportation Extension Act of
				2009.
					.
			(e)Apportionment
			 based on fixed guideway factorsSection 5337(a) of such title is
			 amended by striking 2009 and inserting 2009 and the
			 period referred to in section 1(b) of the Surface Transportation Extension Act
			 of 2009 (with 3/12 of each of the dollar amounts listed in
			 paragraphs (1) through (6) made available for the extension
			 period).
			(f)Formula and bus
			 grantsSection 5338(b) of such title is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 and at the end of subparagraph (C);
					(B)by striking the
			 period at the end of subparagraph (D) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(E)$2,090,141,250 for the period referred to
				in section 1(b) of the Surface Transportation Extension Act of
				2009.
							; 
					(2)in paragraph
			 (2)(A)—
					(A)by striking
			 and after 2008,; and
					(B)by inserting
			 , and $28,375,000 for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009 after
			 2009;
					(3)in paragraph
			 (2)(B)—
					(A)by striking
			 and after 2008,; and
					(B)by inserting
			 , and $1,040,091,250 for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009 after
			 2009;
					(4)in paragraph
			 (2)(C)—
					(A)by striking
			 and after 2008,; and
					(B)by inserting
			 , and $12,875,000 for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009 after
			 2009;
					(5)in paragraph
			 (2)(D)—
					(A)by striking
			 and after 2008,; and
					(B)by inserting
			 , and $416,625,000 for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009 after
			 2009;
					(6)in paragraph
			 (2)(E)—
					(A)by striking
			 and after 2008,; and
					(B)by inserting
			 , and $246,000,000 for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009 after
			 2009;
					(7)in paragraph
			 (2)(F)—
					(A)by striking
			 and after 2008,; and
					(B)by inserting
			 , and $33,375,000 for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009 after
			 2009;
					(8)in paragraph
			 (2)(G)—
					(A)by striking
			 and after 2008,; and
					(B)by inserting
			 , and $116,250,000 for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009 after
			 2009;
					(9)in paragraph
			 (2)(H)—
					(A)by striking
			 and after 2008,; and
					(B)by inserting
			 , and $41,125,000 for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009 after
			 2009;
					(10)in paragraph
			 (2)(I)—
					(A)by striking
			 and after 2008,; and
					(B)by inserting
			 , and $23,125,000 for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009 after
			 2009;
					(11)in paragraph
			 (2)(J)—
					(A)by striking
			 and after 2008,; and
					(B)by inserting
			 , and $6,725,000 for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009 after
			 2009;
					(12)in paragraph
			 (2)(K)—
					(A)by striking
			 and after 2008;; and
					(B)by inserting
			 , and $875,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009 after 2009;
					(13)in paragraph
			 (2)(L)—
					(A)by striking
			 and after 2008;; and
					(B)by inserting
			 , and $6,250,000 for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009 after
			 2009;
					(14)in paragraph
			 (2)(M)—
					(A)by striking
			 and after 2008,; and
					(B)by inserting
			 , and $116,250,000 for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009 after 2009;
			 and
					(15)in paragraph
			 (2)(N)—
					(A)by striking
			 and after 2008,; and
					(B)by inserting
			 , and $2,200,000 for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009 after
			 2009.
					(g)Capital
			 investment grantsSection 5338(c) of such title is
			 amended—
				(1)by striking
			 and at the end of paragraph (3);
				(2)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(5)$452,312,500 for the period referred to in
				section 1(b) of the Surface Transportation Extension Act of
				2009.
						.
				(h)Research and
			 university research centersSection 5338(d) of such title is
			 amended—
				(1)in the matter
			 preceding subparagraph (A) of paragraph (1)—
					(A)by striking
			 and after 2008,; and
					(B)by inserting
			 and $17,437,500 for the period referred to in section 1(b) of the
			 Surface Transportation Extension Act of 2009, after
			 2009,;
					(2)in paragraph
			 (1)(A)—
					(A)by striking
			 and after 2008,; and
					(B)by inserting
			 and $2,500,000 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009 after 2009;
					(3)in paragraph
			 (1)(B)—
					(A)by inserting
			 , and $1,075,000 shall be allocated for the period referred to in
			 section 1(b) of the Surface Transportation Extension Act of 2009, after
			 each fiscal year the first place it appears; and
					(B)by inserting
			 , and of which not more than $250,000 for the period referred to in
			 section 1(b) of the Surface Transportation Extension Act of 2009, after
			 each fiscal year the second place it appears;
					(4)in paragraph
			 (1)(C) by inserting , and $1,750,000 shall be allocated for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009, after each fiscal year;
				(5)in paragraph
			 (1)(D) by inserting , and $750,000 shall be allocated for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009, after each fiscal year; and
				(6)in paragraph
			 (1)(E) by inserting , and $250,000 shall be allocated for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009, after each fiscal year.
				(i)AdministrationSection
			 5338(e) of such title is amended—
				(1)by striking
			 and at the end of paragraph (3);
				(2)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(5)$24,625,000 for the period referred to in
				section 1(b) of the Surface Transportation Extension Act of
				2009.
						.
				(j)Extension of
			 SAFETEA–LU programs
				(1)Contracted
			 paratransit pilotSection
			 3009(i)(1) of SAFETEA–LU (119 Stat. 1572) is amended by inserting after
			 2009 the following: and for the period referred to in
			 section 1(b) of the Surface Transportation Extension Act of
			 2009.
				(2)Public-private
			 partnership pilot programSection 3011(c)(5) of SAFETEA–LU
			 (49 U.S.C.
			 5309 note; 119 Stat. 1588) is amended by inserting after
			 2009 the following: and for the period referred to in
			 section 1(b) of the Surface Transportation Extension Act of
			 2009.
				(3)Restrictions on
			 use of bus category funds for fixed guideway projectsSection
			 3011(d) of SAFETEA–LU (49 U.S.C. 5309 note) is amended by
			 inserting after 2009 the following: and in the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009.
				(4)Elderly
			 individuals and individuals with disabilities pilot
			 programSection 3012(b)(8) of SAFETEA–LU (49 U.S.C. 5310
			 note) is amended by striking September 30, 2009 and inserting
			 the last day of the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
				(k)Obligation
			 ceilingSection 3040 of SAFETEA–LU (119 Stat. 1639) is
			 amended—
				(1)by striking
			 and at the end of paragraph (4);
				(2)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(6)$2,584,516,250 for the period referred to
				in section 1(b) of the Surface Transportation Extension Act of 2009, of which
				not more than $2,090,141,250 shall be from the Mass Transit
				Account.
						.
				(l)Final design and
			 construction of new fixed guideway capital projectsSection
			 3043(b) of SAFETEA–LU (119 Stat. 1641) is amended in the matter preceding
			 paragraph (1) by inserting after 2009 the following: and
			 for the period referred to in section 1(b) of the Surface Transportation
			 Extension Act of 2009.
			(m)Preliminary
			 engineering of new fixed guideway capital projectsSection
			 3043(c) of SAFETEA–LU (119 Stat. 1642) is amended in the matter preceding
			 paragraph (1) by inserting after 2009 the following: and
			 for the period referred to in section 1(b) of the Surface Transportation
			 Extension Act of 2009.
			(n)Apportionment
			 periodThe Secretary of Transportation shall apportion funds
			 under this section, including the amendments made by this section, not later
			 than 21 days after the date of enactment of this Act.
			(o)Treatment of
			 fundsAmounts made available
			 under the amendments made by this section shall be treated for purposes of
			 section 1101(b) of SAFETEA–LU (23 U.S.C. 101 note) as amounts made
			 available for programs under title III of that Act.
			8.Boating safety
			 extension
			(a)Authorization of
			 appropriationsSection 3 of
			 the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777b) is amended by
			 inserting after 1984, the following: and for the period
			 referred to in section 1(b) of the Surface Transportation Extension Act of
			 2009,.
			(b)Division of
			 annual appropriations
				(1)In
			 generalSection 4(a) of such
			 Act (16 U.S.C.
			 777c(a)) is amended—
					(A)by inserting after
			 2009 the following: and for the period referred to in
			 section 1(b) of the Surface Transportation Extension Act of 2009;
			 and
					(B)by striking
			 annual.
					(2)Administrative
			 expensesSection 4(b)(1)(A) of such Act (16 U.S.C. 777c(b)(1)(A)) is amended
			 to read as follows:
					
						(A) Set-aside for
				administrationFrom the
				annual appropriation made in accordance with section 3, for each of fiscal
				years 2006 through 2009 and for the period referred to in section 1(b) of the
				Surface Transportation Extension Act of 2009, the Secretary of the Interior may
				use no more than the amount specified in subparagraph (B) or (C) for the fiscal
				year or period, as appropriate, for expenses for administration incurred in the
				implementation of this Act, in accordance with this section and section 9. The
				amount specified in subparagraph (B) or (C) for a fiscal year or period may not
				be included in the amount of the appropriation distributed under subsection (a)
				for the fiscal year or
				period.
						.
				(3)Set-aside
			 amountSection 4(b)(1) of such Act (16 U.S.C.
			 777c(b)(1)) is amended by adding at the end the
			 following:
					
						(C)Extension
				periodThe available amount
				referred to in subparagraph (A) for the period referred to in section 1(b) of
				the Surface Transportation Extension Act of 2009 is 25 percent of the available
				amount under subparagraph (B) for fiscal year
				2009.
						.
				(4)Apportionment
			 among StatesThe first
			 sentence of section 4(c) of such Act (16 U.S.C. 777c(c)) is amended by
			 striking annual.
				(c)Public access to
			 watersSection 8(b) of such Act (16 U.S.C. 777g(b)) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)in the first
			 sentence by striking for each fiscal year; and
					(B)in the second
			 sentence by striking in a fiscal year; and
					(2)in paragraph (2)
			 by striking annual.
				(d)Payments of
			 funds to and cooperation with Puerto Rico, the District of Columbia, Guam,
			 American Samoa, Commonwealth of the Northern Mariana Islands, and Virgin
			 IslandsSection 12 of such Act (16 U.S.C. 777k) is amended by
			 striking annual.
			(e)Multistate
			 conservation grant program
				(1)Amount for
			 grantsSection 14(a)(1) of such Act (16 U.S.C.
			 777m(a)(1)) is amended to read as follows:
					
						(1)Amount for
				grantsNot more than
				$3,000,000 of each annual appropriation made in accordance with the provisions
				of section 3, and not more than $750,000 of the appropriation made for the
				period referred to in section 1(b) of the Surface Transportation Extension Act
				of 2009 in accordance with the provisions of section 3, shall be distributed to
				the Secretary of the Interior for making multistate conservation project grants
				in accordance with this
				section.
						.
				(2)Funding for
			 other activitiesSection 14(e) of such Act (16 U.S.C. 777m(e))
			 is amended by adding at the end the following:
					
						For the
				period referred to in section 1(b) of the Surface Transportation Extension Act
				of 2009, paragraph (1) shall be applied by substituting $50,000
				for $200,000 and paragraph (2) shall be applied by substituting
				$100,000 for
				$400,000..
				9.Level of
			 obligation limitations
			(a)Highway
			 categorySection 8003(a) of SAFETEA–LU (119 Stat. 1917) is
			 amended—
				(1)by striking
			 and at the end of paragraph (4);
				(2)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(6)for the period referred to in section 1(b)
				of the Surface Transportation Extension Act of 2009,
				$10,617,492,545.
						.
				(b)Mass transit
			 categorySection 8003(b) of
			 SAFETEA–LU (119 Stat. 1917) is amended—
				(1)by striking
			 and at the end of paragraph (4);
				(2)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (5) the following:
					
						(6)for the period referred to in section 1(b)
				of the Surface Transportation Extension Act of 2009,
				$2,584,516,250.
						.
				(c)Treatment of
			 fundsNo adjustment pursuant
			 to section
			 110 of title 23, United States Code, shall be made for fiscal
			 year 2010.
			10.Hazardous
			 materials research projectsSection 7131(c) of SAFETEA–LU (119 Stat.
			 1910) is amended by inserting after 2009 the following:
			 and $312,500 for the period referred to in section 1(b) of the Surface
			 Transportation Extension Act of 2009.
		11.Extension and
			 expansion of expenditure authority from trust funds
			(a)Highway Trust
			 Fund
				(1)Highway
			 accountParagraph (1) of
			 section
			 9503(c) of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 September 30, 2009 (October 1, 2009 and inserting
			 December 31, 2009 (January 1, 2010, and
					(B)by striking
			 under and all that follows and inserting under the
			 Surface Transportation Extension Act of
			 2009 or any other provision of law which was referred to in this
			 paragraph before the date of the enactment of such Act (as such Act and
			 provisions of law are in effect on the date of the enactment of such
			 Act)..
					(2)Mass transit
			 accountParagraph (3) of section 9503(e) of such Code is
			 amended—
					(A)by striking
			 October 1, 2009 and inserting January 1, 2010,
			 and
					(B)by striking in accordance
			 with and all that follows and inserting in accordance with the
			 Surface Transportation Extension Act of
			 2009 or any other provision of law which was referred to in this
			 paragraph before the date of the enactment of such Act (as such Act and
			 provisions of law are in effect on the date of the enactment of such
			 Act)..
					(3)Exception to
			 limitation on transfersSubparagraph (B) of section 9503(b)(6) of
			 such Code is amended by striking September 30, 2009 (October 1,
			 2009 and inserting December 31, 2009 (January 1,
			 2010.
				(b)Sport fish
			 restoration and boating trust fund
				(1)In
			 generalParagraph (2) of
			 section 9504(b) of such Code is amended—
					(A)by striking
			 (as in effect in subparagraph (A) and all that follows in such
			 subparagraph and inserting (as in effect on the date of the enactment of
			 the Surface Transportation Extension Act of
			 2009),,
					(B)by striking (as in effect in
			 subparagraph (B) and all that follows in such subparagraph and inserting
			 (as in effect on the date of the enactment of the
			 Surface Transportation Extension Act of
			 2009), and, and
					(C)by striking (as in effect in
			 subparagraph (C) and all that follows in such subparagraph and inserting
			 (as in effect on the date of the enactment of the
			 Surface Transportation Extension Act of
			 2009)..
					(2)Exception to
			 limitation on transfersParagraph (2) of section 9504(d) of such
			 Code is amended by striking October 1, 2009 and inserting
			 January 1, 2010.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 September 30, 2009.
			
	
		
			Passed the House of
			 Representatives September 23, 2009.
			Lorraine C. Miller,
			Clerk
		
	
	
		October 29, 2009
		Read the second time and placed on the
		  calendar
	
